20 So.3d 999 (2009)
UNITED AUTOMOBILE INSURANCE COMPANY, Petitioner,
v.
MIAMI MEDICAL GROUP, INC., a/a/o Marcelino Fernandez, Respondent.
No. 3D09-1563.
District Court of Appeal of Florida, Third District.
October 28, 2009.
Thomas L. Hunker, for petitioner.
Panter, Panter & Sampedro and Christian Carrazana, Miami, for respondent.
Before COPE and ROTHENBERG, JJ., and SCHWARTZ, Senior Judge.
PER CURIAM.
We grant the petition for certiorari on the authority of our decisions in United Automobile Insurance Co. v. Santa Fe Medical Center, ___ So.3d ___, 2009 WL 3188957 (Fla. 3d DCA 2009), and United Automobile Insurance Co. v. Metro Injury & Rehabilitation Center, 16 So.3d 897 (Fla. 3d DCA 2009).